                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


DONALD G. DALTON,

                               Plaintiff,

v.                                               CIVIL ACTION NO. 2:18-cv-01494

THE DOW CHEMICAL COMPANY, et al.,

                               Defendants.



                         MEMORANDUM OPINION AND ORDER

     I.       Introduction

           Pending before the court is the plaintiff’s Motion to Amend Complaint and for

Entry of a New Scheduling Order [ECF No. 42]. For the reasons that follow, the

Motion is DENIED.

     II.      Legal Standard

           In order to amend after an established deadline, “a moving party first must

satisfy the good cause standard of Rule 16(b). If the moving party satisfies Rule 16(b),

the movant then must pass the tests for amendment under Rule 15(a).” Marcum v.

Zimmer, 163 F.R.D. 250, 254 (S.D. W. Va. 1995). Under the Rule 16(b) standard, a

party seeking to amend the scheduling order must demonstrate “good cause,” which

is typically shown by establishing that the reason for the amendment was not

otherwise discoverable through “due diligence.” Id. The focus of the Rule 16(b) inquiry
is on the moving party’s reasons for seeking modification. Erie Ins. Prop. & Cas. Co.

v. Johnson, No. 6:09-cv-01532, 2010 WL 5343316, at *3 (S.D. W. Va. Dec. 20, 2010);

see Montgomery v. Anne Arundel Cty., 182 F. App’x 156, 162 (4th Cir. 2006) (“Rule

16(b)'s good cause standard focuses on the timeliness of the amendment and the

reasons for its tardy submission; the primary consideration is the diligence of the

moving party.”).

      Rule 15(a)’s more liberal standard, on the other hand, requires the court to

analyze the “bad faith of the party seeking to interpose an amendment and the

prejudice to the opposing party.” Marcum, 163 F.R.D. at 254 (quoting Johnson v.

Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)). Under Rule 15, “[t]he

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a). Such

“leave to amend a pleading should be denied only when the amendment would be

prejudicial to the opposing party, there has been bad faith on the part of the moving

party, or the amendment would be futile.” Johnson v. Oroweat Foods Co., 785 F.2d

503, 509 (4th Cir. 1986).

   III.   Discussion

      I begin my analysis with Rule 16(b), which focuses on the plaintiff’s diligence.

I find that the plaintiff has not shown good cause for the amendment.

      The plaintiff states that he “is seeking leave to amend his complaint to clarify

that he is bringing all three causes of action under [section] 5-11-9(7)(A)” of the West

Virginia Human Rights Act (“WVHRA”), and “not just the third” cause of action. Mot.


                                           2
Amend [ECF No. 42] 3. As the court has noted throughout this litigation, section 5-

11-9(7)(A) “establishes three distinct causes of action.” Michael v. Appalachian

Heating, LLC, Syl. Pt. 5, 701 S.E. 2d 116 (W. Va. 2010). Specifically, it shall be an

unlawful discriminatory practice for any person to:

             (1) engage in any form of threats or reprisal, or; (2) engage
             in, or hire, or conspire with others to commit acts or
             activities of any nature, the purpose of which is to harass,
             degrade, embarrass or cause physical harm or economic
             loss, or (3) aid, abet, incite, compel or coerce any person to
             engage in any of the unlawful discriminatory practices
             defined in W. Va. Code § 5-11-9.”

Id.

      In his initial Complaint, the plaintiff alleged only the third cause of action,

asserting that the defendants “aided, abetted, incited, compelled and/or coerced

Defendant Austin to engage in the unlawful discriminatory conduct described

herein.” Compl. [ECF No. 1-1] ¶ 68. The plaintiff now seeks leave to amend to add

the first two causes of action under the statute. He contends that good cause exists

for the amendment for a host of reasons, including the following: (1) any delay has

been the result of an “ultimately harmless misinterpretation of legal principles”

which he “did not notice” until this court’s June 10, 2019 Order; (2) he “believed he

had already stated the claims he now seeks to add”; (3) the amendment will not

prejudice the progress of the case and will not result in any surprise to the

defendants; (4) litigation would be minimally interrupted by an extension; and (5) the




                                           3
added claims wholly rely on facts already alleged.1 Pl.’s Reply [ECF No. 53] 2, 5–7.

Each of these arguments fall short of establishing good cause.

        The court starts with the plaintiff’s first argument: that good cause exists

because any delay in seeking amendment was due to the plaintiff’s misinterpretation

of legal principles. This argument, however, demonstrates a complete absence of

diligence. As noted in this court’s Order granting in part and denying in part a motion

to stay [ECF No. 40], the plaintiff misinterpreted West Virginia law in that he was

unaware that section 5-11-9(7)(A) contains three distinct causes of action. The

plaintiff now seeks to assert the first two causes of action months after the deadline

for amendment in the scheduling order. The plaintiff was unaware of the three

separate causes of action under the statute until this court’s June 10, 2019 Order and

acknowledges that he misinterpreted binding case law. Such “carelessness is not

compatible with a finding of diligence and offers no reason for a grant of relief.”

Marcum, 163 F.R.D. at 254 (quoting Johnson, 975 F.2d at 609). The plaintiff’s delay

in seeking amendment was—admittedly—due to a failure to research and therefore

a lack of diligence. The fact that the misinterpretation may have been “ultimately

harmless” is irrelevant to a finding of good cause. Accordingly, the plaintiff’s first

argument fails.

        The plaintiff’s second contention likewise does not demonstrate good cause. As

an initial matter, the plaintiff simply cannot claim that he believed he asserted a


1The plaintiff failed to address the Rule 16(b) standard in his initial Motion, only first asserting good
cause for the amendment in his Reply brief [ECF No. 53].
                                                   4
cause of action that he did not know existed. The plaintiff’s sole theory of liability

under section 5-11-9(7)(A) was, and has always been, that the defendants aided and

abetted a discriminatory practice. Until the filing of his motion to amend, the plaintiff

had never asserted either of the first two causes of action under this section. Even if

the plaintiff did believe he had asserted all three causes of action, his erroneous belief

does not demonstrate diligence. The defendant’s second contention is without merit.

         Last, the court dismisses the plaintiff’s final three arguments out of hand, as

they relate to a Rule 15(a) analysis, not Rule 16(b). The plaintiff asserts that good

cause exists because the amendment will not prejudice the progress of the case or

result in any surprise to the defendants; that the litigation would be minimally

interrupted by an extension; and that the added claims rely on facts already alleged.

But even if true, these arguments relate to prejudice to opposing parties—part of the

Rule 15(a) analysis. These arguments do not concern the plaintiff’s diligence or the

reasons for a tardy amendment. In order to amend after an established deadline, “a

moving party first must satisfy the good cause standard of Rule 16(b).” Marcum, 163

F.R.D. at 254 (emphasis added). This the plaintiff has failed to do. Accordingly, the

court does not address whether the plaintiff’s amendment satisfies Rule 15(a).

   IV.      Conclusion

         Because the plaintiff has not shown good cause under Rule 16(b), the Motion

to Amend Complaint and For Entry of New Scheduling Order [ECF No. 42] is

DENIED.


                                            5
      The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party.

                                     ENTER:       August 8, 2019




                                        6
